Citation Nr: 1708384	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-21 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for hiatal hernia, Barrett's esophagus, and gastroesophageal reflux disease (GERD) (collectively referred to herein as "GI condition").

2.  Entitlement to a rating in excess of 30 percent for GI condition on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1964 to January 1970.

This matter comes before the Board of Veteran's Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran originally claimed an increased rating for GI condition in February 2004.  The RO granted an increased rating to 30 percent in October 2008 and the Veteran withdrew his appeal the same month.  "[W]hen a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable."  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  The Veteran, however, requested another increased rating for his GI condition in August 2009 in the form of a notice of disagreement with the October 2008 increase.  Accordingly, the time period for increased rating before the Board is limited to the period from October 2008.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.

Additional evidence since the most recent adjudicative decision has been entered into the record.  The Veteran submitted a waiver of RO consideration in September 2016.

The issue of entitlement to an extraschedular rating for the Veteran's GI condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's GI condition is not manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combination productive of severe impairment of health.

2.  The evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent for GI condition have not been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.113, 4.114 Diagnostic Code 7346 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The duty to notify has been met.  See April 2014, August 2012, October 2008 VCAA correspondence and September 2016 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

As pertinent to the claim for an increased rating of his GI condition, the Board finds that the Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations in October 2010, September 2012, and November 2015.  The VA examinations provided a description of the Veteran's current symptoms and described the extent of his disability.  Thus, the VA examinations are deemed to be adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the VA has fulfilled its duty to notify and to assist the Veteran in the evidentiary development of the claims decided herein and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II.  Increased Rating

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 C.F.R. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Veteran's GI condition is rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  This is the rating code for hiatal hernia.  38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  The evidence discussed below reflects that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For the purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  Id.

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive.  All criteria must be met.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that the conjunctive "and" in a Diagnostic Code as opposed to the disjunctive "or" required that all elements be met).

During the October 2010 VA examination, the examiner noted a May 2010 hospitalization due to severe epigastric pain consistent with a heart attack.  The examiner further noted that the Veteran reported constant problems with reflux at night and during the day.  He denied problems with food sticking or weight loss.  The examiner concluded that the Veteran suffered from "[s]evere esophageal reflux with Barrett's esophagitis currently somewhat improved on [medication]."

During the September 2012 VA examination, the examiner noted symptoms of persistently recurrent epigastric distress, and substernal arm or shoulder pain.  The examiner indicated that the Veteran did not have dysphagia, pyrosis, reflux, regurgitation, anemia, weight loss, nausea, vomiting, hematemesis, or melena.

A doctor's note from a January 2015 VA Medical Center treatment record included that the Veteran was eligible for surgery but that he was "not certain that he wants to proceed with surgery, particularly because his symptoms have improved with dietary changes."

During the November 2015 VA examination, the examiner noted symptoms of infrequent episodes of gastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, and vomiting.  The examiner indicated that the Veteran did not have dysphagia, anemia, weight loss, nausea, hematemesis or melena.

A January 2016 Note from the Veteran's primary care physician, M.D.B. M.D., describes his condition as "severe reflux for which he has been seen multiple times in clinic, ER and hospital."  


At the September 2016 hearing, the Veteran testified as to his symptoms.  He reported vomiting, hematemesis, melena and recent weight loss of 20 pounds.  He denied having anemia.  The Veteran also stated that he had to go to the hospital frequently for pain relating to his GI condition.  

Considering the competency, credibility and weight of all the evidence pertaining to the history of the service-connected disability, the Board finds that a schedular rating in excess of 30 percent is not warranted.  The medical evidence and the Veteran's testimony establish that he does not have moderate anemia.  In addition, even considering the Veteran's testimony that he recently lost 20 pounds, he has not had "material weight loss" as that phrase is defined in the regulations, i.e. the loss of 20 percent or more of the Veteran's baseline weight.  The medical evidence indicates that 20 pounds would be less than 10 percent of the Veteran's weight.  See, e.g., October 2016 VA Progress Notes.  The Veteran likely does have at least some of the other symptoms from the criteria for a 60 percent rating such as pain and vomiting.  Because the Diagnostic Code uses the conjunctive "and," however, it is not satisfied by meeting some of the criteria.  

In addition the medical history does not indicate "other symptom combinations productive of severe impairment of health."  Although some of the Veteran's symptoms have been described as "severe esophageal reflux" and "severe reflux," severe symptoms individually do not necessarily produce an overall severe impairment of health.  These findings are also not consistent across reports.  For example, the September 2012 VA examination reported no reflux at all.  A February 2015 treatment report note that the Veteran's "GERD symptoms improved."  The Board notes that the 2010 examiner described the Veteran as having severe esophageal reflux that was improved by medication, and that such ameliorative effects cannot be directly taken into account when considering which disability rating to assign because none of the applicable diagnostic codes directly contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, even taking out the effect of medication, the totality of the evidence indicates an intermittent severe symptom, but not something that severely impairs his overall health.  Moreover, although the Veteran has been hospitalized due to his GI condition, these hospitalizations were not because of the severity of the GI condition, but because the symptoms overlapped with those of a cardiac event.  The hospitalization records indicate that the Veteran was admitted to rule out a cardiac event and not to treat his GI condition.  Overall, the Board finds that the Veteran's symptoms do not rise to the level of "productive of severe impairment of health."

The Board also does not find "elevation to the next higher evaluation where the severity of the overall disability warrants such elevation" appropriate.  38 C.F.R. § 4.114.  The Board's prior analysis attributed all the symptoms to a single condition, but still did not find the schedular requirements for 60 percent satisfied.  Looking at the overall disability picture is no different.  An elevation is not warranted.

III.  TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16; Faust v. West, 13 Vet. App. 342, 356 (2000) (considering "substantially gainful occupation" to be "one that provides annual income that exceeds the poverty threshold for one person").  Employment may be marginal even if it exceeds the poverty threshold if it exceeds the threshold due to employment in a protected environment such as a family business or sheltered environment.  38 C.F.R. § 4.16(a).  

Having reviewed the record including the Veteran's testimony, the Board finds that the Veteran is employed full-time, and has been employed full-time since at least 2013.  VA treatment records, statements from the Veteran's doctors, financial records, and the Veteran's testimony attest to his full-time employment at a casino since that time.  See 2013-2016 Pay Information (demonstrating payment in excess of the annual single person poverty limit even with two months of leave without pay).  The Veteran testified that he did receive preferential consideration for his job due to his heritage, but the hiring process was still competitive and he did not obtain his position from a relative or friend.  See September 2016 Travel Board hearing transcript.  Because the Veteran has maintained full-time gainful employment in a non-protected environment in excess of the poverty threshold, he is not entitled to TDIU from at least 2013 to the present.

The period on appeal, however, extends back to October 2008.  The Veteran stated in March 2007 that he had previously switched to part-time due to his medical condition and was required to leave his job after he was unable to hear an alarm.  The Veteran does have a service-connected hearing disability, which was increased to 20 percent from non-compensable in 2010.  However, as noted above, his service-connected hearing loss does not prevent him from employment currently and his hearing has not improved.  Pay statements from 2004-2006 also indicate that his previous job provided payment in excess of the annual single person poverty limit at that time and was gainful employment.  

Although he began receiving an additional round of Social Security Administration (SSA) disability benefits in June 2007, the Veteran had been awarded SSA disability benefits for his heart condition, which has not been service connected.  "Entitlement to individual unemployability must be established solely on the basis of impairment arising from service-connected disorders."  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (citing 38 C.F.R. § 3.341(a)).  Accordingly, a SSA disability finding on a non-service-connected disability does not weigh in favor of TDIU.

The Veteran also stated in October 2010 that he had been attempting to seek employment, but was not then employed.  He was, however, working as a volunteer in "Safety and Security" 6 to 8 hours per week.  By looking for work and volunteering to do work, the Veteran demonstrated a desire and ability to work at that time.

The evidence also does not indicate that the Veteran's GI condition was worse during the 2008 to 2012 period than it is currently.  Indeed, the 2012 VA examiner noted fewer symptoms for the Veteran's GI condition than exams done after the time period.  

Taken together, the evidence indicates that the Veteran was not precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment for the time on appeal.  The Veteran is currently gainfully employed, and if anything, his symptoms are worse now than they were during his period of unemployment.  Put another way, his overall disability picture is not shown to be any worse prior to 2013 (when he was unemployed) than since 2013 (when full-time gainful employment is shown).   His service-connected disabilities were not previously of such severity that they precluded him from working, and TDIU cannot be established.  

Recognition is given to the fact that the issue of an extraschedular rating for a GI condition is the subject of the below Remand.  There is no prejudice in adjudicating the TDIU issue, however.  The rating assigned to his GI condition would not change that disposition.  As indicated, the TDIU issue is being denied on the basis that the Veteran's service-connected disabilities are not previously or presently of such severity that they precluded him from working.  


ORDER

Entitlement to a schedular rating in excess of 30 percent for GI condition is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.

REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. § 3.321(a).  In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The Board must adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).  

The Veteran testified that he loses approximately two months per year of work due to his GI condition and that he has used all of his vacation time for approximately six years to address his medical issues.  See September 2016 Travel Board hearing transcript.  This testimony is corroborated by a timecard report from 2014 demonstrating an approximate two month period of "LWOP QMLA", which is to say leave without pay, qualified medical leave absence.  See 2013-2014 Pay Information.

The Veteran also testified to frequent hospitalizations due to chest and arm pain that presented similar to a heart attack, but was diagnosed as relating to his GI condition.  Because the Veteran has a reported history of a heart condition, the reports of chest pain result in hospitalizations and tests each time to determine the cause.  See September 2016 Treatment Report (noting emergency room visits in March and November 2015); January 2016 Letter from M.D.B., M.D. (noting multiple "clinic, ER and hospital" visits); November 2015 VAMC Hospital Discharge (noting that patient was admitted due to chest pain and a heart attack had to be ruled out).  

The evidence here "reveals that the rating schedule is inadequate to evaluate [the Veteran's] disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111, 116 (2008).  Therefore, this case must be remanded for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an increased rating for GI condition to the Under Secretary for Benefits or Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.  

2.  Thereafter, adjudicate the issue of entitlement to an increased rating for GI condition on an extraschedular basis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


